              Case 2:20-cv-01215-RSM Document 16 Filed 12/01/20 Page 1 of 2




 1                                                                The Honorable Ricardo S. Martinez
 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT SEATTLE
 6    AMAZON.COM, INC., a Delaware
      corporation; and J.L. CHILDRESS CO., INC.,
 7    a California corporation,                          No. 2:20-cv-01215-RSM
 8           Plaintiffs,                                 PLAINTIFFS’ MOTION FOR
 9                                                       ENTRY OF DEFAULT AGAINST
             v.                                          DEFENDANTS
10    TANG ZHI, an individual, d/b/a Kelvee;
      JIELONG ZHENG, an individual, d/b/a                Note on Motion Calendar: December 1,
11    Kelvee; ZHENG SONG JIANG, an                       2020
      individual, a/k/a Songjiang Zheng, d/b/a
12    Mibim; PAN YONG JIE, an individual, d/b/a
      Haioumo; ZHAO YINHANG, an individual,
13    d/b/a Baby Artifact; ZHANG QI, an
      individual, d/b/a Baby Artifact; LI SHUANG
14    YIN, an individual, d/b/a Baby Artifact;
      SUUAN YUADN, an individual, d/b/a Baby
15    Artifact; CHEN GUANGZHAO, an
      individual, d/b/a Ceciltga; CAROLYN
16    MEYER, an individual, d/b/a Ceciltga;
      ZHANG JIN YONG, an individual, d/b/a
17    Spenceria; and DOES 1-10,
18                              Defendants.
19

20           Plaintiffs Amazon.com, Inc. and J.L. Childress Co., Inc. hereby move, pursuant to
21    Federal Rule of Civil Procedure 55(a) and Local Civil Rule 55(a), for entry of default against
22    Defendants Tang Zhi, Jielong Zheng, Zheng Song Jiang, Pan Yong Jie, Zhao Yinhang, Zhang
23    Qi, Li Shuang Yin, Suuan Yuadn, Chen Guangzhao, Carolyn Meyer, and Zhang Jin Yong.
24           Plaintiffs filed the Complaint in the above-captioned action on August 10, 2020. (Dkt.
25    #1). Defendants were served with a copy of the Complaint and a summons on October 26,
26    2020. (Dkt. #15). Accordingly, Defendants were required by Federal Rule of Civil Procedure
27 PLAINTIFFS’ MOTION FOR ENTRY OF
     DEFAULT AGAINST DEFENDANTS                                              Davis Wright Tremaine LLP
     (2:20-cv-01215-RSM) - 1                                                          L AW O FFICE S
                                                                                920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104
                                                                           206.622.3150 main · 206.757.7700 fax
              Case 2:20-cv-01215-RSM Document 16 Filed 12/01/20 Page 2 of 2




 1    12(a)(1)(A)(i) to respond to the Complaint by November 16, 2020. Defendants have not done
 2    so. Accordingly, Plaintiffs respectfully request that the Court enter an order of default against
 3    Defendants.
 4           DATED this 1st day of December, 2020.
 5                                                      DAVIS WRIGHT TREMAINE LLP
                                                        Attorneys for Plaintiffs
 6

 7                                                      By s/ Bonnie E. MacNaughton
                                                           Bonnie E. MacNaughton, WSBA #36110
 8                                                         Nathan Rouse, WSBA #46433
                                                           Rose McCarty, WSBA #54282
 9                                                         920 Fifth Avenue, Suite 3300
                                                           Seattle, WA 98104-1610
10                                                         Telephone: 206-622-3150
                                                           Email: bonniemacnaughton@dwt.com
11                                                                   nathanrouse@dwt.com
                                                                     rosemccarty@dwt.com
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27 PLAINTIFFS’ MOTION FOR ENTRY OF
     DEFAULT AGAINST DEFENDANTS                                                Davis Wright Tremaine LLP
     (2:20-cv-01215-RSM) - 2                                                            L AW O FFICE S
                                                                                  920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104
                                                                             206.622.3150 main · 206.757.7700 fax
